Citation Nr: 1526619	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-35 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 10 percent for service-connected residuals of a gunshot wound to the back.    

3.  Entitlement to a compensable initial rating for service-connected residuals of a left wrist fracture.  

4.  Entitlement to a compensable initial rating for service-connected left ear hearing loss.  

5.  Entitlement to an initial rating in excess of 10 percent for service-connected tinnitus.  




REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in April 2014.  A transcript of that hearing is of record.  

The Board recognizes the Veteran's assertion in his hearing testimony that his notice of disagreement (NOD) should have been construed as applying to the August 2012 rating decision's denial of service connection for right ear hearing loss.  The Board has reviewed the NOD, but finds that it may not be reasonably construed as disagreement with the denial of service connection for right ear hearing loss.  Therefore, the issue of entitlement to service connection for right ear hearing loss is not on appeal.  38 C.F.R. § 20.201.  

The issues of entitlement to service connection for an acquired psychiatric disorder, entitlement to an initial rating in excess of 10 percent for residuals of a gunshot wound to the back, entitlement to a compensable initial rating for residuals of a left wrist fracture, and entitlement to an initial rating in excess of 10 percent for tinnitus, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

During the appeal period, the Veteran's left ear hearing loss was manifested at worst by Level I hearing acuity.  


CONCLUSION OF LAW

The criteria of the assignment of a compensable initial disability evaluation for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, DC 6100 (2014).    


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2014). 

The appeal arises from the Veteran's disagreement with the initial evaluation assigned to his service-connected disability.  Once service connection has been granted the claim has been substantiated, additional notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as initial rating assigned for disability, only the notice requirements for a rating decision and SOC described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. §3.159(b)(3).  The RO has provided the Veteran the required SOC discussing the reasons and bases for not assigning a higher initial rating and citing the applicable statutes and regulations.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

As to the duty to assist, some of the Veteran's private treatment records and service treatment records (STRs) have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although the Veteran's VA treatment records and private treatment records from one provider have not been obtained, the record indicates that these records are related to his back, left wrist, and acquired psychiatric disability, rather than his hearing loss.  Therefore, remand to obtain these records is not necessary for this claim.  See Brock v. Brown, 10 Vet. App. 155, 161-162.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  

A VA examination was conducted in July 2012.  The Veteran has not argued, and the record does not reflect, that the examination was inadequate for purposes of rating hearing loss.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the claims folder, conducted an audiological examination of the Veteran, provided audiological findings relevant to the criteria for rating the disability, and noted the impact of the Veteran's hearing loss on his daily functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearing by an accredited representative from the Delaware Commission of Veterans Affairs.  The representative and the VLJ asked questions to draw out the current state of the Veteran's disability, and the Veteran, through his testimony and that of his representative, demonstrated actual knowledge of the elements necessary to substantiate his claim.  The VLJ solicited information from the Veteran as to the existence of any potential outstanding evidence to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Rating Schedule

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A.    § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for increase, VA has a duty to consider the possibility of assigning staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold as measured by puretone audiometric tests.  To evaluate the degree of disability resulting from service-connected hearing loss, the Schedule establishes eleven levels of impaired efficiency, numerically designated from Level I to Level XI.  Level I represents essentially normal hearing acuity for VA compensation purposes, with hearing loss increasing with each level to the profound deafness represented by Level XI.  38 C.F.R. § 4.85, Tables VI, VII.  

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.  

Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

Facts and Analysis

The July 2012 VA examination documented a puretone threshold average of 25 decibels for the left ear.  The Maryland CNC speech recognition score was 92 percent for the left ear.  The Veteran reported that his hearing loss did not impact ordinary conditions of daily life.  In his hearing testimony, the Veteran expanded this by stating that he turns the television up louder than his wife is comfortable with, and needs others to repeat themselves if he is not looking at them, but that this does not interfere with his work as people usually face him when they are speaking to him.  His testimony did not indicate that these difficulties are the result of a worsening of his hearing loss since the VA examination.  Therefore, the record contains a complete discussion of the functional impairment of the Veteran's left ear hearing loss.  

Applying the method for evaluating hearing loss to the results of the audiometric report reveals Level I hearing impairment in the left ear.  According to Table VII, a noncompensable rating is warranted for this degree of hearing loss.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  Also, as pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) have not been shown to be 55 decibels or more, and the pure tone threshold have not been shown to be 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the results do not reveal an exceptional pattern of hearing loss.  Therefore, Table VIA should not be applied.  See 38 C.F.R. § 4.86.  

The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Thus, the Board must base its determination on the audiological evaluation results of record, and is bound by law to apply VA's rating schedule based on such results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1; see also Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The rating schedule does not indicate that the Veteran's hearing loss warrants a compensable rating at any point.  

The Board must also consider whether the case presents an exceptional or unusual disability picture that should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  See 38 C.F.R. § 3.321(b).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonable describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  

The schedular rating in this case is adequate.  The Veteran reported that his left ear hearing loss caused communication problems in that at times he needs others to repeat themselves, or requires his television set to be at a higher volume.  The Veteran received an audiological examination that appropriately measured the Veteran's hearing loss levels, both as indicated by audiometric testing at specified levels, and as measured by speech recognition test scores.  The rating schedule recognizes a veteran's inability to hear words in normal conversation by including speech recognition testing as part of the rating criteria.  Stated another way, the schedular criteria recognizes the communication difficulties that arise with hearing loss.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Table VI were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.

The Veteran has not challenged and the Board has not found any reason to doubt the accuracy of the audiological examination.  Additionally, the findings appropriately apply to the criteria set forth in the Rating Schedule.  As the Veteran's hearing loss was appropriately measured and applied, the Board finds that the Rating Schedule contemplates all aspects of his disability.  Therefore, referral for extraschedular consideration is not warranted regarding the issue of entitlement to a compensable initial rating for left ear hearing loss.  

Finally, the Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not stated and the record does not reflect that his left ear hearing loss renders him unemployable.  Accordingly, the Board concludes that a claim for TDIU based on the Veteran's left ear hearing loss has not been raised in conjunction with the issue of entitlement to a compensable initial rating for left ear hearing loss.  

Thus, the Board finds that the criteria for a compensable initial rating for the Veteran's left ear hearing loss have not been met at any time.  Accordingly, there is no basis for staged rating of the Veteran's hearing loss, and a higher rating must be denied.  In reaching this conclusion, the Board has considered the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

  
ORDER

Entitlement to a compensable initial rating for service-connected left ear hearing loss is denied.  


REMAND

The Veteran's representative asserted during the hearing testimony that the  residuals of the Veteran's gunshot wound to the back were improperly rated because VA had not taken into consideration the Veteran's scarring or lack of tissue.  A new examination should be conducted that considers muscle damage and scarring as a result of the Veteran's gunshot wound.  The Board also notes that the July 2012 VA examination indicated that the Veteran suffered from flare-ups that resulted in increased back pain and spasms.  An examination that does not discuss whether any additional functional loss is attributable to pain during flare-ups, where the Veteran has reported flare-ups, is inadequate to rate a disability.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  The Court in Mitchell explained that, "when discussing the [Veteran's] functional loss during flare-ups, the Board should request the examiner to provide the detail required by DeLuca or explain why this information could not feasibly be provided."  Id.  Under DeLuca v. Brown, an "examiner should be asked to determine whether the...joint exhibits weakened movement, excess fatigability, or incoordination...[T]hese determinations should, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement,  excess fatigability, or incoordination."  DeLuca v. Brown, 8 Vet. App. 202, 207 (1995).  As the description of the impact of the Veteran's flare-ups does not provide the level of detail required by Deluca and Mitchell, the new examination should appropriately consider flare-ups.  

The Veteran has indicated that he received treatment for his back, wrist, and PTSD at the VA Medical Center (VAMC) in Wilmington, Delaware and the clinic in Georgetown, Delaware.  These records have not been associated with the claims file, and should be so associated upon remand.  38 C.F.R. § 3.159(c)(2).     

The Veteran has also indicated that he received treatment for his back from Dr. T.  A release relating to Dr. T. dated in June 2012 is of record.  Although the record reflects that the AOJ made one attempt to obtain the records from Dr. T. and has informed the Veteran of this fact, the regulations require that the AOJ make two attempts to obtain these records.  See 38 U.S.C.A. § 5103A(b)(2)(B)  (West 2002 & Supp. 2013)).  Therefore, upon remand a second such attempt must be made.  

The Veteran's July 2013 NOD as to the initial rating of the residuals of his gunshot wound to the back, initial rating of his left wrist fracture, initial rating of his left ear hearing loss, and denial of service connection for PTSD, is also reasonably construed as a NOD to the initial rating of the Veteran's service-connected tinnitus.  The filing of a NOD places a claim in appellate status.  The failure to issue a statement of the case (SOC) in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201.  To date, the RO has not issued a SOC addressing this issue.  Under these circumstances, the Board has no discretion and is obliged to remand this claim for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Wilmington VAMC and all associated outpatient clinics, including the Sussex County Community Based Outpatient Clinic (CBOC) located in Georgetown, Delaware, to request all records related to the Veteran.  All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.  If records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  Make a second attempt to contact private treatment provider Dr. T., as identified in the Veteran's June 2012 VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA).  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C.A. § 5103A(b)(2)(B)  (West 2002 & Supp. 2013)).

3.  After completing the above, schedule the Veteran for a new VA examination to determine the current nature and severity of his service-connected residuals of a gunshot wound to the back.  Access to the claims file must be made available to the examiner for review.  

The examiner should conduct thorough muscle, orthopedic, and scar examinations, and describe all symptomatology associated with service-connected residuals of a gunshot wound to the back.  Such description should include identification of any muscle groups involved.  Any indicated diagnostic tests and studies must be accomplished.  

Any scarring should be documented in the examination report, to include the location, size, and nature of each scar.  The examiner should also note whether any scarring is unstable, painful, deep or adherent, or causes limitation of motion.  

Indicate whether the Veteran's pain could significantly limit functional ability during flare-ups or when the lower spine is used repeatedly over a period of time.  If so, provide the degree of additional range of motion loss due to pain on use or during flare-ups.

4.  After completing the above, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case and return the appeal to the Board.  

5.  Provide the Veteran with a Statement of the Case (SOC) on the issue of entitlement to an initial rating in excess of 10 percent for service-connected tinnitus, and inform the Veteran of the requirements to complete an appeal with respect to this issue.  If the Veteran perfects an appeal with respect to this issue, ensure that all indicated development is completed before the issue is certified for appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


